Citation Nr: 0735702	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-25 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied service connection 
for mental disorder due to combat.  In July 2004, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating, effective May 23, 2003.


FINDINGS OF FACT

1.	The veteran's PTSD is manifested by irritability, anxiety, 
depression, nightmares, intrusive thoughts, flashbacks, 
some loss of interest in normal daily activities, frequent 
panic attacks, insomnia, trouble with concentration and 
memory, and exaggerated startle response. 

2.	 These symptoms have caused the veteran some social, 
recreational and vocational impairment. 


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 
percent and no higher for post traumatic stress disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.326, 4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003, August, 2003, 
January 2004, September 2004, March 2005, and April 2006; 
rating decisions in August 2003 and July 2004; and a 
statement of the case in May 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the February 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  In addition, the veteran 
submitted a February 2007 wherein he stated that he had no 
additional evidence to submit and did not plan to submit any 
additional evidence.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

The veteran seeks an increased initial rating for his 
service-connected PTSD, initially rated as 30 percent 
disabling.  Since the veteran timely appealed his initial 
rating, the Board must consider whether the veteran is 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2007).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).
 
VA regulations require mental disorders to be evaluated using 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV). 38 C.F.R. §§ 4.125, 4.126 (2007).  A 30 percent 
evaluation is provided for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (2007).  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2007).  
The above listed psychiatric symptoms in the rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002). 

When assessing the evidence of record, it is important to 
note the Global Assessment of Functioning (GAF) score, which 
reflects the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Richard v. Brown, 9 Vet. App. 266 (1996); 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV).  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV).

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV).

Where the determinative issue involves medical causation or a 
medical diagnosis; there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a) 
(2007).

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 
 
At a May 2004 VA examination, the veteran reported having 
some difficulty during his childhood as a result of his 
parents divorcing and his father leaving the family.  He 
stated that he had a ninth grade education and worked full-
time as an assistant to a bricklayer following his discharge.  
The veteran admitted to abusing alcohol and having legal 
problems in the past, but stated that he stopped drinking in 
1974.  For the previous six to eight years, the veteran 
reported working part time due to various medical problems.

The veteran stated that he had been married for 28 years and 
had two children and two grandchildren.  He shared a home 
with his wife and had the support of his sister and a number 
of friends from his church.  He reported that he drove where 
he needed to go, attended to his brother-in-law's cattle as a 
hobby, and enjoyed watching western movies.  The veteran's 
PTSD symptoms included irritability, anxiety, depression, 
nightmares, intrusive thoughts, flashbacks, some loss of 
interest in normal daily activities, weekly panic attacks, 
insomnia, trouble with concentration and memory, and 
exaggerated startle response.  

The veteran's mental status examination revealed a neatly 
dressed man who was attentive to the examination, 
cooperative, and had a normal rate and rhythm to his speech.  
His mood was sad and affect was somewhat blunted.  There was 
no evidence of a thought disorder, the cognitive examination 
was fairly intact, and the veteran's fund of knowledge was 
above average.  

Based on the examination and his review of the veteran's 
claims file and medical records, the examiner concluded that 
the veteran had a psychiatric diagnosis of chronic, mild PTSD 
and depressive disorder not otherwise specified.  The 
examiner observed that the veteran had social, recreational 
and vocational impairment in that he had some difficulty with 
concentration, memory, and mood fluctuation.  The examiner 
noted that the veteran was capable of managing his own 
routine financial affairs with the help of his wife.  A GAF 
score of 55 was assigned.  

In November 2004, the veteran's pastor submitted a statement 
saying that he had noted the veteran's mental and nervous 
conditions.  Specifically, he stated that had witnessed the 
veteran having panic attacks, memory loss, and bouts of rage 
and fear when surprised by a noise.  The pastor stated that 
the veteran's mental condition contributed to his inability 
to keep a job.  The deacon of the veteran's church also 
submitted a statement in November 2004 stating that the 
veteran suffered from paranoid symptoms, panic attacks, 
memory loss, and nerves, in addition to his physical 
problems.  

The veteran's wife submitted a statement in March 2005.  She 
stated that the veteran took ten years to apply for benefits 
because he couldn't stand to talk to strangers.  She relayed 
that he husband suffers from nightmares, becomes 
uncontrollable when he is suddenly frightened, and does not 
trust strangers.  The wife also stated that the veteran 
hadn't worked for two years and that the family had to get a 
second mortgage due to financial difficulties.  

The veteran underwent a second VA examination in April 2006.  
At that time, the veteran reported that he was still married 
and living with his wife, had not worked for the previous two 
years due to his physical disabilities, attended church, 
drove locally, and continued to watch his brother-in-law's 
cattle.  He reported having PTSD symptoms to include 
nightmares, insomnia, intrusive thoughts, flashbacks, 
frequent panic attacks, avoidance of crowds, hypervigilance, 
exaggerated startle response, and irritability.  However, he 
had no major complaints about depression, suicidal ideations, 
or psychotic symptoms.  The veteran admitted to carrying a 
weapon for a while but stopped because he did not have a 
permit.  He reported that he mostly worried about finances.  

The veteran's mental status examination found him well-
nourished, neatly dressed, and attentive and cooperative with 
the exam.  He spoke with a normal rate and rhythm.  The 
veteran was oriented to everything but the date.  His mood 
was anxious, his affect somewhat blunted, and his fund 
knowledge above average.  The veteran showed no sign of 
cognitive disorder and his memory tasks were intact. 

The examiner concluded that the veteran had a current 
psychiatric diagnosis of chronic PTSD.  He found the veteran 
mildly to moderately impaired socially and recreational 
because of his irritability, need to isolate, and "somewhat 
paranoid" approach to being around people.  The examiner 
stated that the veteran's inability to work was due to his 
orthopedic and other physical problems, not the psychiatric 
issues.  Comparing the veteran's current status to that of 
two years prior, the examiner opined that he appeared very 
similar with a slight worsening of the panic attacks.  A GAF 
score of 50 was assigned.  

At the time of his first VA examination in May 2004, the 
veteran was generally functioning satisfactorily and his PTSD 
symptoms were moderate according to his GAF score.  Although 
he had some social impairment due to depressed mood, anxiety, 
weekly panic attacks, insomnia, and mild memory loss, the 
veteran continued to work part-time and enjoy relationships 
with his wife and church.  Therefore, his symptoms were 
consistent with a 30 percent rating.  

The veteran's pastor, deacon, and wife are not qualified to 
offer an opinion as to whether the veteran has PTSD, the 
cause of the veteran's symptoms, or whether the veteran's 
PTSD symptoms keep from working because they are not shown to 
have sufficient medical training or expertise.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
They can, however, provide competent evidence about matters 
that can be observed and described by a lay person.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

Unfortunately, the statements do not indicate that the 
veteran suffered from any new PTSD symptoms or that his 
symptoms worsened between November 2004 and March 2005.  They 
simply reaffirm that the veteran suffered from panic attacks, 
memory loss, nightmares, irritability and exaggerated startle 
response.  Accordingly, the Board finds that the record does 
not show that the veteran's PTSD symptoms more nearly 
approximate the criteria for a 50 percent rating at any time 
under consideration.

Although the April 2006 examination indicates that the 
veteran's panic attacks had worsened, his PTSD symptoms at 
both examinations did not include flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- or long-term memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective social relationships.  Therefore, he 
did not exhibit the symptomatology consistent with a 50 
percent rating.  The veteran's problems with employment were 
attributed to his physical disabilities and not his PTSD 
symptoms.

The record does not show that the veteran's PTSD symptoms 
produce the occupational and social impairment with reduced 
reliability and productivity required for a rating of 50 
percent and his symptomatology is not consistent with the 
criteria for 50 percent rating.  The Board finds that 
entitlement to a higher rating than 30 percent for any period 
of the appeals process is not warranted.  Therefore, the 
claim is denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


